DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on 01 DEC 2021 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 DEC 2021.
The status of the claims is as follows:
Claims 1-13 are pending.
Claim 13 is withdrawn (WITHOUT traverse, 01 DEC 2021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park ‘806 (U.S. PGPub 2015/0050806).
Claim 1 – Park ‘806 teaches a method of forming a metal-containing nitride film containing silicon (PG 0035, TiSiN), the method comprising:
supplying a metal-containing gas (PG 0043, e.g. TiCl4) into a processing container in which a substrate is accommodated (PG 0037, 0040, 0042);
supplying a silicon-containing gas into the processing container (PG 0046); and
supplying a nitrogen-containing gas into the processing container (PG 0046),
wherein a series of processes, in which the supplying the metal-containing gas and the supplying the silicon-containing gas are executed n times in this order (where n is an integer of one or more) and then the supplying the nitrogen-containing gas is executed, is repeated m times in this order (where m is an integer of one or more) (PG 0048; PG 0043 requires performing and at least singly repeating the TiN deposition step; PG 0046 follows the TiN deposition with performing and at least singly repeating the SiN deposition step; the last Ti deposition step and the first Si deposition step read on the supplying the metal and silicon containing gases in the specified order; PG 0048 teaches at least one repetition of PG 0043 and PG 0046, so m = 1 is expressly disclosed; if m = 1, n = 
Claim 8 – Park ‘806 teaches the method of Claim 1, wherein the metal-containing gas is a gas selected from a group consisting of TiCl4, tetrakis dimethylamido titanium (TDMAT), and tetrakis diethylamido titanium (TDEAT) (PG 0044).
Claim 9 – Park ‘806 teaches the method of Claim 1, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), and dichlorosilane (DCS: SiH2Cl2) (PG 0047).
Claim 10 – Park ‘806 teaches the method of Claim 1, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3) and monomethylhydrazine (MMH) (PG 0044).
Claim 11 – Park ‘806 teaches the method of Claim 1, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (PG 0043 and PG 0046 disclose a purge step with inert gas after every reactant introduction step).
Claim 12 – Park ‘806 teaches the method of Claim 1, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0035, PG 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park '801 as applied to Claim 1.
Claim 2 – Park ‘806 teaches the method of Claim 1, wherein when the n times are set to multiple times (as discussed in the rejection of Claim 1, m = 1 is expressly taught which leads to n = 2 being expressly taught in that embodiment).  Park ‘’806 does not 
Claim 3 – Park ‘806 renders obvious the method of Claim 2, wherein the metal-containing gas is a gas selected from a group consisting of TiCl4, tetrakis dimethylamido titanium (TDMAT), and tetrakis diethylamido titanium (TDEAT) (PG 0044).
Claim 4 – Park ‘806 renders obvious the method of Claim 3, wherein the silicon-containing gas is at least a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), and dichlorosilane (DCS: SiH2Cl2) (PG 0047).
Claim 5 – Park ‘806 renders obvious the method of Claim 4, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3) and monomethylhydrazine (MMH) (PG 0044).
Claim 6 – Park ‘806 renders obvious the method of Claim 5, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (PG 0043 and PG 0046 disclose a purge step with inert gas after every reactant introduction step).
Claim 7 – Park ‘806 renders obvious the method of Claim 6, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0035, PG 0048).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marcadal ‘336 (U.S. PGPub 2004/0009336).
Claim 1 – Marcadal ‘336 teaches a method of forming a metal-containing nitride film containing silicon (PG 0026, TiSiN), the method comprising:
supplying a metal-containing gas (PG 0029, e.g. TDMAT) into a processing container in which a substrate is accommodated (PG 0027);
supplying a silicon-containing gas into the processing container (PG 0033, e.g. silane); and
supplying a nitrogen-containing gas into the processing container (PG 0031, e.g. ammonia),
wherein a series of processes is repeated m times (where m is an integer of one or more) (PG 0035, PG 0043).
Marcadal ‘336 does not expressly teach that the series of processes comprises a process in which the supplying the metal-containing gas and the supplying the silicon-containing gas are executed n times in this order (where n is an integer of one or more) and then the supplying the nitrogen-containing gas is executed (the embodiment above introduces them in the order titanium – nitrogen – silicon).  Marcadal ‘046 teaches that the deposition cycle to form TiSiN films can comprise one pulse of each of the three precursors in any order (PG 0046).  For a three precursor system where all precursors are separate, there are six potential orders of precursor (e.g. Ti-N-Si, Ti-Si-N, Si-N-Ti, Si-Ti-N, N-Ti-
Claim 2 – Marcadal ‘336 renders obvious the method of Claim 1, wherein when the n times are set to multiple times, an execution time of the supplying the metal-containing gas is equal to or approximate to an execution time of the supplying the silicon-containing gas (PG 0036, all precursor pulses in a cycle may have the same duration; PG 0040, pulse durations may be equal in different cycles).
Claim 3 – Marcadal ‘336 renders obvious the method of Claim 2, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (PG 0029).
Claim 4 – Marcadal ‘336 renders obvious the method of Claim 3, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2
Claim 5 – Marcadal ‘336 renders obvious the method of Claim 4, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (PG 0031). 
Claim 6 – Marcadal ‘336 renders obvious the method of Claim 5, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the supplying the nitrogen-containing gas and the supplying the metal-containing gas (PG 0035, carrier gas stream between every precursor introduction). 
Claim 7 – Marcadal ‘336 renders obvious the method of Claim 6, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0026, 0027, 0043).
Claim 8 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the metal-containing gas is a gas selected from a group consisting of tetrakis dimethylamido titanium (TDMAT) and tetrakis diethylamido titanium (TDEAT) (PG 0029).
Claim 9 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the silicon-containing gas is a gas selected from a group consisting of silane (SiH4), disilane (Si2H6), chlorosilane (ClH3Si), and dichlorosilane (DCS: SiH2Cl2) (PG 0033).
Claim 10 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the nitrogen-containing gas is a gas selected from a group consisting of ammonia (NH3), hydrazine (N2H4), and monomethylhydrazine (MMH) (PG 0031).
Claim 11 – Marcadal ‘336 renders obvious the method of Claim 1, further comprising purging the processing container between the supplying the metal-containing gas and the supplying the silicon-containing gas, between the supplying the silicon-containing gas and the supplying the nitrogen-containing gas, and between the 
Claim 12 – Marcadal ‘336 renders obvious the method of Claim 1, wherein the metal-containing nitride film containing silicon is a TiSiN film (PG 0026, 0027, 0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712